442 F.2d 1344
UNITED STATES of America, Appellee,v.Charles TOURINE, a/k/a Charlie White, Appellant.
No. 985.
Docket 71-1287.
United States Court of Appeals, Second Circuit.
Argued June 3, 1971.
Decided June 3, 1971.

Appeal from the United States District Court for the Southern District of New York; Inzer B. Wyatt, Judge, after jury trial, of violation of 18 U.S.C. § 371.
Thomas R. Dyson, Jr., Washington, D. C. (R. Rex Renfrow III, Washington, D. C., Patrick M. Wall, New York City, of counsel), for appellant.
Richard A. Givens, Sp. Asst. U. S. Atty. (Whitney North Seymour, Jr., U. S. Atty. for Southern District of New York, Shirah Neiman, Asst. U. S. Atty., of counsel), for appellee.
Before CLARK, Associate Justice,* and SMITH and HAYS, Circuit Judges.
PER CURIAM:


1
We affirmed in open court the conviction of appellant in the United States District Court for the Southern District of New York, Inzer B. Wyatt, Judge.



Notes:


*
 Sitting by designation